DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 and 21-30 are pending, previously presented claims 1-10 are elected and claims 11-20 are cancelled without traverse; claims 21-30 are added by the applicant.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to focus the application.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 and 21-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10152344. Although the claims at issue are not identical, they are not patentably distinct from each other because it is a broader version of the claims of the U.S. Patent 10152344.

Instant Application (16/201545)
U.S. Patent No. 10152344
1. A method comprising: 

determining, by a virtualization manager, that there is a requirement to provide direct communicative coupling between a virtual machine executed by a first host system and one of a plurality of host systems; 


selecting a second host system from the plurality of host systems, wherein the second host system is selected responsive to configuration information for the second host system at least partially matching configuration information for the first host system and a network entity associated with the second host system being free of network traffic for a threshold period of time; and 
















providing, by the virtualization manager, direct communicative coupling between the second host system and the virtual machine via the network entity.

A method comprising:
receiving, by a processing device of a second host system, a request from a client system to configure a first host system to route network traffic exclusively between a first network interface card (NIC) of the first host system and a first virtual machine executed by the first host system;

determining, by the processing device, whether network traffic to a second virtual machine is currently routed through the first NIC; determining, by the processing device, that a second NIC of the first host system is available for exclusive routing to the first virtual machine, wherein the second NIC is available when configuration information of the second NIC of the first host system at least partially matches configuration information of the first NIC and that the second NIC is free of network traffic for a threshold period of time;


in response to determining that the network traffic to the second virtual machine is currently routed through the first NIC, sending a notification to the client system indicating that the network traffic to the second virtual machine is currently routed through the first NIC and identifying the second NIC is available for exclusive routing to the first virtual machine;


receiving an instruction from the client system in view of the notification, the instruction to configure the first host system to associate the second NIC with the first virtual machine to route the network traffic exclusively between the second NIC and the first virtual machine; and
in response to receiving the instruction from the client system, associating the second NIC with the first virtual machine..



Claim 1 of the U.S. Pat. 10152344 discloses every element of claim 1 of the instant application.  
In particular, the instant application, as mapped out in corresponding bolded sections above, is a much broader method version of method claim 1 of U.S. Pat. 
Therefore, when viewed as a whole, claim 1 of the instant application is a broader variant of the U.S. Patents.  Therefore it is rejected.
As per claims 21 and 26, they are reworded and broader product and system versions of claim 1 of the instant application that disclose broader but similar substantive subject matter of claim 1.  Therefore, they are also rejected.
As per the dependent claims of the instant application they correspond variously to dependent claims of the U.S. Patent.  Therefore, they are also rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system comprising” in claims 26-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that there appears to be no clear scope  described for the “system”, in the specification, for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph limitation identified above (Figs 4 and 5, [0033], [0038], [0046] while may operate… [0038] FIG. 5 depicts a block diagram of a computer system operating in accordance with one or more aspects of the present disclosure”… [0046] “In addition, the methods, components, and features may be implemented by computer program modules or functional circuitry within hardware devices. Further, the methods, components, and features may be implemented in any combination of hardware devices and computer program components, or only in computer programs.”  Therefore the system of the claim can be any hardware or software system).  As a result, claims 26-30 are indefinite and lacks written description.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular while claims 26-30 recited a “system” (and claims 27-29 also recited a “processing device”), there are no disclosure in the specification that clearly define what the “system” (or “processing device”) can be (Figs 4 and 5, [0033], [0038], [0041], [0046] while descriptions are provided for two definite structures that could be interpreted as being the “system” of the claims in Figs. 4 and 5; the “system” of the claims is not limited to only the two definite structures, since “[0033] FIG. 4 illustrates an example apparatus 400 in which implementations of the disclosure may operate… [0038] FIG. 5 depicts a block diagram of a computer system operating in accordance with one or more aspects of the present disclosure”… “[0041] Processor 502 may be provided by one or more processing devices such as a general purpose processor”… implemented by computer program modules or functional circuitry within hardware devices. Further, the methods, components, and features may be implemented in any combination of hardware devices and computer program components, or only in computer programs.”  Therefore the “system” (and the “processing device”) of the claims can be any hardware or software system).  As a result there is no clear description of the scope of the invention that could enable one with ordinary skill in the art to make use of the invention.  The "system" (and "processing device") can literally be any part or whole of a computer, a network, a software, etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim language lacks antecedent basis:
Claims 27-29: “the processing device”.  

The following claim languages are not clear and indefinite:
As per claims 1, 21 and 26, it is not clear what a "direct communicative coupling" can be (e.g. the "virtual machine" is moved to the "one of a plurality of host system"; or the "one of a plurality of host system" is connected to the "first/second host system" so that the "virtual machine" can use it).  

	It is not clear what the "network entity" can be (e.g. it is a network application that runs on the second host; or it is a physical device on the second host).  How is it "associated with the second host system"?  (E.g. it is a switch through which the "first host" and the "one of a plurality of host system" both share; or it is a physical NIC of the "first host" that is remotely connected to the "second host").  
	It is not clear if the "requirement" specifies the "matching configuration" and the "threshold period"; or it is a detected failure on the "first host system".  As a result it is not clear if the claim is dealing with selection of a host, such as a first candidate host, for deployment of a virtual machine; or it is dealing with migration of the "virtual machine" from the "first host system" to the "second host system".

As per claims 26-30, it is not clear what the “system” can be (e.g. a generic hardware computer; or a software application; or a specialized hardware processor).

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21-30 are rejected under 103 over Krishnan et al (U.S. Pat. 10078534) in view of Takashige et al (U.S. Pub. 2008/0162800) and in further view of McGee et al (U.S. Pub. 2006/0029097).

As per claim 1 Krishnan teaches the invention substantially as claimed including a method comprising: determining, by a virtualization manager (Figs. 1 and 2 item 110), that there is a requirement to provide direct coupling between a virtual machine executed by a first host system and one of a plurality of host systems (Fig. 2, col 3 lines 61-67, col 4 lines 7-13, 45-49, col 5 lines 10-17 a direct coupling requirement is required when there is a need to deploy or re-deploy a virtual machine on a physical host of a plurality of physical hosts); selecting a second host system from the plurality of host systems, wherein the second host system is selected responsive to configuration information for the second host system at least partially matching configuration information for the first host system and a network entity associated with the second host system being less loaded; and providing, by the virtualization manager, direct coupling between the second host system and the virtual machine via the network entity suitability as a requested physical host can be selected for deployment or redeployment of the virtual machine; the suitability is determined based on performance capabilities of the plurality of physical hosts and whether or not corresponding switches of the physical hosts are not experiencing heavy workload).  

	Krishnan does not explicitly teach that the direct coupling in the way of deploying a VM on a host can be a direct communicative coupling.
	However Takashige explicitly teaches the direct coupling in the way of deploying a VM on a host can be a direct communicative coupling ([0022], [0067], [0068], Fig. 6, [0099], [0101]).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Krishnan and Takashige since both are directed towards allocation of physical resources to virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Takashige into that of Krishnan because Takashige further improves efficiency and performance of allocation of physical resources to virtual machines ([0016]-[0019]). 

	Krishnan as modified by Takashige does not explicitly teaches that a network entity of the second host is less loaded when it is free of network traffic for a threshold period of time.
NIC of a host is underutilized for a duration of time, it is determined to be less loaded and returned to a pool of NICs that can be used by other virtual machines.).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of McGee and Krishnan as modified by Takashige since both utilizes teachings for allocation of network resources.  One with ordinary skill in the art would be motivated to incorporate the teachings of McGee into that of Krishnan as modified by Takashige because McGee further improves the efficiency and performance of resultant allocation of network resources ([0017], [0018]). 

As per claim 2 Takashige teaches further comprising: determining, by the virtualization manager, that a network interface card (NIC) is initially indirectly communicatively coupled to the virtual machine and a second virtual machine ([0054], [0008], [0014], [0015], [0020], [0022]).

As per claim 3 Takashige teaches wherein the network entity is a second NIC, wherein the selecting the second host system comprises selecting the second NIC, and wherein the providing the direct communicative coupling comprises providing the direct communicative coupling between the second host system and the virtual machine via directly connected to).

As per claim 4 Krishnan as modified by Takashige teaches wherein the determining that there is the requirement to provide direct communicative coupling further comprises determining, by the virtualization manager, that the virtual machine is to perform a processing task for which the virtual machine needs exclusive control of resources of a host system (Krishnan col 3 lines 40-54 workloads are deployed as virtual machines onto hosts; Takashige [0103], [0053]: virtual machine that are deployed on a host can be assigned with resources in a dedicated manner).

As per claim 5 Krishnan teaches wherein the processing task comprises at least one of an image processing, mathematical computational processing, or data querying (col 3 lines 24-51 user can request any cloud services using any applications, therefore, it is obvious to one with ordinary skill in the art to see that the cloud services and applications can be one of an image processing, computing or querying service or application).

As per claim 6 Krishnan as modified by Takashige and McGee teaches further comprising: storing, by the virtualization manager, one or more network properties for a network in a distributed computing system, wherein the network properties comprises at least one of a virtual local area network (VLAN) identifier associated with the network, a maximum transmission unit (MTU) associated with the network, a quality of service 

As per claim 7 Krishnan as modified by Takashige and McGee wherein the network entity is at least one of an internet protocol (IP) interface, a bridge interface, a virtual local area network (VLAN) interface, a network interface card (NIC), or a NIC bond (Krishnan col 5 lines 37-55, col 4 line 56- col 5 line 6; Takashige: [0083]; McGee [0049], [0058]).

As per claim 8 Krishnan as modified by Takashige and McGee teaches further comprising: determining, by the virtualization manager, that network traffic to a second virtual machine executed by the first host system is routed through a first network entity associated with the first host system (Krishnan col 4 line 45- col 5 line 30 servers that shares switches that may have problems can be determined; Takashige Fig. 2, [0064] the servers can each host multiple virtual computers); and sending a notification to a client system indicating that the network traffic to the second virtual machine is routed through a first network entity associated with the first host system and indicating the network entity associated with the second host system is available responsive to the configuration information for the second host system (Krishnan col 4 line 45- col 5 line 30, col 6 line 50- col 7 line 21 suitability, determined based on current usage status and performance capabilities, of different servers that are connected via different switches are calculated so that the different servers can be dynamically allocated to the virtual machines that are on the determined servers based on the suitability; the suitability is an indicator of availability of the different servers; McGee [0053], [0054] a user can be notified of any current network usage status and configuration through a GUI so that dynamic allocation of NICs of the servers can be controlled by the user).

As per claim 9 Krishnan as modified by Takashige and McGee teaches wherein the notification further comprises the configuration information for the second host system (Krishnan col 4 line 45- col 5 line 30, col 6 line 50- col 7 line 21 suitability, determined based on current usage status and performance capabilities, of different servers that are connected via different switches are calculated so that the different servers can be dynamically allocated to the virtual machines that are on the determined servers based on the suitability; McGee [0053], [0054] a user can be notified of any current network usage status and configuration through a GUI so that dynamic allocation of NICs of the servers can be controlled by the user).

As per claim 10 Krishnan as modified by Takashige and McGee teaches further comprising: determining, by the virtualization manager, that providing direct communicative coupling between the virtual machine and the first host system via a first network entity associated with the first host system would cause a system error (Krishnan col 4 lines 34-44, col 5 lines 10-26, col 6 lines 51-64 deployment of a virtual machine may cause problems for a selected host based on monitored current conditions of hosts and their network connectivity); and sending a notification to a client system indicating that the direct communicative coupling between the virtual machine current network condition, including fail[ure] condition, can be reported to a user through a GUI).

As per claims 21-25 they are reworded and broader product versions of method claims 1-5.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-5, respectively.

As per claims 26-30 they are reworded system versions of product claims 21-25.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claims 21-25, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198